Exhibit 10.1

JER INVESTORS TRUST INC.

JER Investors Trust Inc. Nonqualified Stock Option and Incentive Award Plan

Form of Restricted Stock Agreement

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), dated and effective as of
the              day of [            ], 200[    ] (the “Date of Grant”), is
entered into by and between JER Investors Trust Inc., a Maryland corporation
(the “Company”), and [            ] (the “Grantee” and, together with the
Company, the “Parties”).

RECITALS

The Company is granting to Grantee restricted shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), under
the Company’s Nonqualified Stock Option and Incentive Award Plan (the “Plan”) on
the terms and conditions set forth herein.

Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.

NOW, THEREFORE, the Parties hereto agree as follows:

1. Grant of Restricted Stock and Escrow of Restricted Stock.

(a) Grant of Restricted Stock. Effective as of the Date of Grant, the Company
hereby agrees to grant to the Grantee, subject to the terms hereof, [        ]
restricted Shares of Common Stock (the “Restricted Stock”).

(b) Escrow of Restricted Stock.

(i) To insure the availability for delivery of the Grantee’s Restricted Stock
upon cessation of the Grantee’s employment with J.E. Robert Company, Inc. or any
Affiliate thereof (the “Employer”) prior to the expiration of the Restricted
Period (as defined in Section 2(a) below), the Grantee hereby appoints the
Secretary of the Company, or any other person designated by the Company as
escrow agent, as its attorney-in-fact to assign and transfer unto the Company
such Restricted Stock, if any, upon execution of this Agreement, deliver and
deposit with the Secretary of the Company, or such other person designated by
the Company, the share certificates representing the Restricted Stock, together
with the stock assignment duly endorsed in blank, attached hereto as Exhibit
A-1. The Restricted Stock and stock assignment shall be held by the Secretary in
escrow, pursuant to the Joint Escrow Instructions of the Company and Grantee
attached as Exhibit A-2 hereto, until such time the Restricted Period has lapsed
with respect to the Restricted

 

1



--------------------------------------------------------------------------------

Stock, or until such time as this Agreement no longer is in effect. As a further
condition to the Company’s obligations under this Agreement, the spouse of the
Grantee, if any, shall execute and deliver to the Company the Consent of Spouse
attached hereto as Exhibit A-3. Once the Restricted Period has lapsed with
respect to the Restricted Stock, the escrow agent shall promptly deliver to the
Grantee the certificate or certificates representing such shares of Common Stock
in the escrow agent’s possession belonging to the Grantee in accordance with the
terms of the Joint Escrow Instructions, and the escrow agent shall be discharged
of all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates if so required
pursuant to other restrictions imposed pursuant to this Agreement.

(ii) The Company or its designee shall not be liable for any act it may do or
omit to do with respect to holding the shares of Restricted Stock in escrow and
while acting in good faith and in the exercise of its judgment.

(iii) Any purported transfer or sale of the shares of Common Stock shall be
subject to restrictions on transfer imposed by any applicable state and Federal
securities laws. Any transferee shall hold such shares of Common Stock subject
to all the provisions hereof and shall acknowledge the same by signing a copy of
this Agreement.

(c) Adjustments. The number or kind of Shares of Common Stock covered by this
Agreement may be adjusted as the Board determines pursuant to Section 3.3 of the
Plan in order to prevent dilution or expansion of the Grantee’s rights under
these terms and conditions as a result of events such as stock dividends, stock
splits, or other change in the capital structure of the Company, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having a similar effect.

2. Restrictions and Restricted Period.

(a) Restrictions. Shares of Restricted Stock granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated, assigned or otherwise disposed of
(the “Restrictions”) prior to the lapse of such Restrictions as set forth in
Section 2(b). The period during which the Restrictions are applicable to a share
of Restricted Stock is referred to herein as the “Restricted Period” with
respect to such Restricted Stock. Any attempt to transfer or dispose of any
Restricted Stock during the Restricted Period in contravention of the
Restrictions shall be null and void and without effect. Until the restrictions
on transfer of the Restricted Stock lapse as provided below, or as otherwise
provided in the Plan, no transfer of the Restricted Stock or any of the
Grantee’s rights with respect to the Restricted Stock, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Unless the
Committee determines otherwise, upon any attempt to transfer a share of
Restricted Stock or any rights in respect of a Share of Restricted Stock before
the lapse of such restrictions, such Share, and all of the rights related
thereto, shall be immediately forfeited by the Grantee and transferred to, and
reacquired by, the Company without consideration of any kind.

 

2



--------------------------------------------------------------------------------

(b) Time Restrictions. Subject to the Grantee’s continued employment with the
Employer through which services will be provided to the Company through the
applicable Time Vesting Date (as defined below), [            ] percent
([            ]%) of the Restricted Stock granted pursuant to this Agreement
(the “Time Awards”) shall vest in [            ] equal annual installments
starting on the first anniversary after the Grant Date (each, a “Time Vesting
Date”).

(c) [Intentionally Omitted]

(d) [Intentionally Omitted].

(e) [Intentionally Omitted].

(f) Effect of Restatement of Financial Results. To the extent any financial
results of the Company have been misstated as a result of the Grantee’s
misconduct or negligence, and such results are later restated downward, then the
Restricted Stock awarded under this Agreement (including Restricted Shares that
were previously vested) shall be subject to forfeiture, in whole or in part, as
the Board determines at its discretion. In the case of the forfeiture of
Restricted Shares that were previously vested, in lieu of returning such
previously vested Shares to the Company, the Board may require the Grantee to
pay to the Company an amount in cash equal to the then Fair Market Value of such
Shares.

(g) Change in Control. In the event that a “Change in Control” (as defined in
the Plan) of the Company occurs prior to the date restrictions set forth herein
lapse and, on or after such Change in Control, one or more of the following
occurs:

(i) JER Commercial Debt Advisors LLC ceases to serve as the manager of the
Company or its successor;

(ii) The Company or its successor does not assume, convert or replace the
Awards; or

(iii) The Grantee’s employment with the Employer is (x) involuntarily terminated
other than for Willful Misconduct (as defined below) or (y) terminated by
Grantee for Good Reason (as defined below), for each of (x) and (y) at any time
during the 24 month period following the date of such Change in Control (and as
a result, the Grantee ceases to provide any services to the Company),

then the Time Awards shall become immediately and fully vested as of the date
immediately prior to the first to occur of (i), (ii) or (iii) above.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Willful Misconduct” shall mean: (A) the failure
of Grantee to materially perform his duties with the Company or any subsidiary
of the Company; (B) Grantee’s failure to follow reasonable and lawful directives
(consistent with the terms of this Agreement) of his immediate supervisors or
the management of the Company; (C) the engaging by Grantee in gross negligence
or willful or reckless misconduct in connection with his employment; (D) the
conviction of Grantee for a felony, fraud, embezzlement, any crime involving
moral turpitude or any crime causing material harm, financial or otherwise, to
the Company; or (E) material breach by Grantee of this Agreement and, if
curable, failure to cure such breach within ten (10) days after delivery of a
written notice to Grantee by the Company that identifies the breach.

For purposes of this Agreement, “Good Reason” shall mean (i) any material
adverse change or diminution in Grantee’s duties, responsibilities or
compensation opportunity that causes Grantee’s position with the Company to
become one of less responsibility, importance or scope, (ii) any material
un-waived breach by the Company of this Agreement which breach (if capable of
being cured) is not cured by the Company or (iii) a relocation of the Grantee
outside of his or her present metropolitan area of employment without the
Grantee’s prior written consent. Grantee shall terminate employment within
[            ] [days/months]1 following the initial existence of the Good Reason
condition. Grantee shall provide notice of the existence of the Good Reason
condition within ninety (90) days of its initial existence and the Company shall
have thirty (30) days to cure such condition.

(h) Tax Withholding Obligations. Notwithstanding any provision to the contrary,
the release of the Shares of Restricted Stock hereunder shall be conditioned
upon the Grantee making adequate provision for Federal, state or other tax
withholding obligations, if any, which arise upon the release of the Shares from
the Restricted Period, whether by withholding, direct payment to the Company, or
otherwise.

3. Rights of a Stockholder; Dividend Rights. From and after the Date of Grant
and for so long as the Time Awards are held by or for the benefit of the
Grantee, the Grantee shall have all the rights of a stockholder of the Company
with respect to the Time Awards, including, but not limited to, the right to
receive dividends and the right to vote such Shares.

4. Termination of Services to the Company. Upon the termination of the Grantee’s
employment with Employer through which services are provided to the Company for
any reason other than as set forth in Section 2(g) during the Restricted Period,
the Time Awards that have not vested and any and all accrued but unpaid
dividends that are at that time subject to restrictions set forth herein, shall
be forfeited to the Company, and neither the Grantee nor any of his successors,
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such shares of Restricted Stock or certificates.

--------------------------------------------------------------------------------

1

This time period shall not exceed two (2) years.

 

4



--------------------------------------------------------------------------------

5. Certificates. Restricted Stock granted herein may be evidenced in such manner
as the Board shall determine. If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company shall retain physical
possession of the certificate. As the Restrictions lapse, the Company shall
cause certificates for Shares subject to this Agreement that have vested to be
delivered to the Grantee with such legends and restrictions that the Committee
determines to be appropriate; provided, however, that such certificates will not
be delivered to the Grantee unless the Grantee has made arrangements
satisfactory to the Committee to satisfy any tax withholding obligations.

6. Legends. All certificates representing any of the shares of Restricted Stock
subject to the provisions of this Agreement shall have endorsed thereon the
following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE AND TRANSFER RESTRICTIONS SET FORTH IN THE JER INVESTORS TRUST INC.
NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN AND IN THE RELATED RESTRICTED
STOCK AGREEMENT. A COPY OF THE PLAN AND SUCH AWARD AGREEMENT MAY BE OBTAINED
FROM JER INVESTORS TRUST INC.”

7. Investment Representation. The Grantee represents and warrants to the Company
that the Grantee is acquiring the Restricted Stock for the Grantee’s own account
and not with a view to or for sale in connection with any distribution of the
shares of Common Stock.

8. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act of 1933, as amended, for such period as the
Company or its underwriters may request (such period not to exceed 365 days
following the date of the applicable offering), the Grantee shall not, directly
or indirectly, sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer,
or agree to engage in any of the foregoing transactions with respect to, any
shares of Restricted Stock subject to this Agreement without the prior written
consent of the Company or its underwriters.

9. Tax Consequences. Set forth below is a brief summary as of the Date of Grant
of certain United States federal tax consequences of the award of the Restricted
Stock. THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE,

 

5



--------------------------------------------------------------------------------

LOCAL OR FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE. GRANTEE
UNDERSTANDS THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE.

Absent an election by the Grantee under Section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”), the Grantee shall generally recognize ordinary
income at the time or times the restrictions lapse with respect to the shares of
Restricted Stock that have been released from the Restricted Period in an amount
equal to the fair market value of such shares on each such date, and the Company
shall be required to collect all the applicable withholding taxes with respect
to such income. The obligations of the Company under the Plan are conditioned on
your making arrangements for the payment of any such taxes.

10. Termination of this Agreement. Upon termination of this Agreement, all
rights of the Grantee hereunder shall cease.

11. Miscellaneous.

(a) Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth herein, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt:

 

If to the Company, to:

   JER Investors Trust Inc.    1650 Tysons Blvd., Suite 1600    McLean, VA 22102
   Attn: Board of Directors and General Counsel    Telephone: (703) 714-8000   
Facsimile: (703) 714-8100

with a copy (which shall not constitute notice) to:

   Skadden, Arps, Slate, Meagher & Flom LLP    4 Times Square    New York, New
York 10036-6522    Attention: David J. Goldschmidt, Esq.    Telephone: (212)
735-3000    Facsimile: (212) 735-2000

If to the Grantee:

   [                                ]

 

6



--------------------------------------------------------------------------------

(b) Failure to Enforce Not a Waiver. The failure of the Company or the Grantee
to enforce at any time any provision of this Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

(c) Governing Law; Jurisdiction.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of Virginia without regard to conflicts of laws principles
thereof.

(ii) Each of the Grantee and the Company irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Virginia State Court or Federal Court sitting in Virginia, and any court having
jurisdiction over appeals or matters heard in such courts, in any action or
proceeding arising out of, connected with, related to or incidental to the
relationship established between them in connection with this Agreement, whether
arising in contract, tort, equity or otherwise, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the Grantee and the Company (at
the Company’s expense) irrevocably designates and appoints CT Corporation
System, 4701 Cox Road, Suite 301, Glen Allen, Virginia 23060, as its agent (the
“Process Agent”) for service of all process in any such proceeding in any such
court, such service being hereby acknowledged to be effective and binding
service in every respect. Each of the Grantee and the Company agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the Grantee and the Company waives in all disputes any
objection that it may have to the location of the court considering the dispute.

(iii) Each of the Grantee and the Company irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to the Process Agent or their respective notice addresses specified herein, such
service to become effective five (5) days after such mailing. Each of the
Grantee and the Company irrevocably waives any objection (including, without
limitation, any objection of the laying of venue or based on the grounds of
Forum non Conveniens) which it may now or hereafter have to be bringing of any
such action or proceeding with respect to the Agreement in any jurisdiction set
forth above. Nothing herein shall affect the right to serve process in any other
manner permitted by law.

(iv) Waiver of Jury Trial. Each of the Grantee and the Company irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement.

 

7



--------------------------------------------------------------------------------

(v) Legal Costs and Expenses. In the event of a legal dispute between the
Grantee and the Company regarding their respective rights and obligations under
this Agreement, the losing party to such dispute shall be required to promptly
reimburse the prevailing party for all reasonable costs and expenses (including
fees and disbursements of counsel) incurred by the prevailing party in such
dispute.

(d) Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the Parties.

(e) Entire Agreement; Plan Controls. This Agreement and the Plan contain the
entire understanding and agreement of the Parties concerning the subject matter
hereof, and supersede all earlier negotiations and understandings, written or
oral, between the Parties with respect thereto. This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
hereby incorporated by reference into this Agreement. In the event of any
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern. By signing this Agreement, the
Grantee confirms that he has received a copy of the Plan and has had an
opportunity to review the contents thereof.

(f) Captions. The captions and headings of the sections and subsections of this
Agreement are included for convenience only and are not to be considered in
construing or interpreting this Agreement.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Grantee will be deemed an original and all of
which together will be deemed the same agreement.

(h) Assignment. The Company may assign its rights and delegate its duties under
this Agreement. If any such assignment or delegation requires consent of any
state securities authorities, the parties agree to cooperate in requesting such
consent. This Agreement shall inure to the benefit of the successors and assigns
of the Company and, subject to the restrictions on transfer herein set forth, be
binding upon the Grantee, his heirs, executors, administrators, successors and
assigns.

(i) Severability. This Agreement will be severable, and the invalidity or
unenforceability of any term or provision hereof will not affect the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any invalid or unenforceable term or provision, the
Parties intend that there be added as a part of this Agreement a valid and
enforceable provision as similar in terms to such invalid or unenforceable
provision as may be possible.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.

 

JER INVESTORS TRUST INC. By       Name: Joseph E. Robert, Jr.   Title: Chief
Executive Officer

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.

   [                                                       ]

 

9



--------------------------------------------------------------------------------

EXHIBIT A-1

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, [                ] (the “Grantee”) hereby assigns and
transfers unto JER Investors Trust Inc., a Maryland corporation (the “Company”),
(                    ) shares of Company’s common stock, par value $0.01 per
share (the “Common Stock”), standing in his name on the books of said
corporation represented by Certificate No.             herewith and does hereby
irrevocably constitute and appoint                                             
          to transfer the said stock on the books of the within named
corporation with full power of substitution in the premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement (the “Agreement”) of the Company and the
undersigned dated [                    ].

 

Dated:                                ,               
Signature:                                         

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this Assignment Separate from Certificate is to return the shares
to the Company in the event the Grantee forfeits any of such shares as set forth
in the Agreement, without requiring additional signatures on the part of the
Grantee. This Assignment Separate from Certificate must be delivered to the
Company with the above Certificate No.             .



--------------------------------------------------------------------------------

EXHIBIT A-2

JOINT ESCROW INSTRUCTIONS

[            ]

JER Investors Trust Inc.

1650 Tysons Blvd., Suite 1600

McLean, VA 22102

Attention: Secretary

Dear [                ]:

As Escrow Agent for both JER Investors Trust Inc., a Maryland corporation (the
“Company”), and [                        ] (“Grantee”) of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), you are hereby authorized
and directed to hold the documents delivered to you pursuant to the terms of
that certain Restricted Stock Agreement between the Company and Grantee, dated
[                ], (the “Agreement”), in accordance with the following
instructions:

 

1. In the event the Grantee is no longer employed by J.E. Robert Company, Inc.
through which services will be provided to the Company for any reason prior to
the expiration of the Restricted Period (as defined in the Agreement), the
Company shall give to Grantee and to you a written notice specifying the number
of shares of Common Stock (the “Shares”) that the Grantee shall forfeit pursuant
to Section 4 of the Agreement and the time for a closing hereunder at the
principal office of the Company. Grantee and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.

 

2. At the closing, you are directed (a) to date the Assignment Separate From
Certificate necessary for the transfer in question, (b) to fill in the number of
Shares being transferred, and (c) to deliver same, together with the certificate
evidencing the Shares to be transferred, to the Company or its assignee.

 

3. Grantee hereby irrevocably authorizes the Company to deposit with you any
certificates evidencing the Shares to be held by you hereunder and any additions
and substitutions to said Shares as set forth in the Agreement. Grantee does
hereby irrevocably constitute and appoint you as Grantee’s attorney-in-fact and
agent for the term of this escrow to execute with respect to such Shares all
documents necessary or appropriate to make such Shares negotiable and to
complete any transaction herein contemplated, including, but not limited to, the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the Shares. Subject to the provisions
of this Section 3, Grantee shall exercise all rights and privileges of a
stockholder of the Company while the stock is being held by you.



--------------------------------------------------------------------------------

4. Upon written request of the Grantee, but not more than once per calendar
year, you will deliver to Grantee a certificate or certificates representing the
aggregate number of Shares that are not then subject to the Restricted Period.
Within 120 days after Grantee’s termination of service with the Company, you
will deliver to Grantee, or Grantee’s representative, as the case may be, a
certificate or certificates representing the aggregate number of Shares held or
issued pursuant to the Agreement and not subject to the Restricted Period.

 

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Grantee,
you shall deliver all of the same to Grantee and shall be discharged of all
further obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Grantee while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

A-2



--------------------------------------------------------------------------------

10. You shall not be liable for the outlawing of any rights under the Statute of
Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary and proper to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

 

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.

 

15. Notices. All notices and other communications under this Joint Escrow
Instructions shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties named below at the following addresses or
at such other addresses as a party may designate by ten day’s advance written
notice to each of the other parties hereto:

 

A-3



--------------------------------------------------------------------------------

If to the Company, to:

  

JER Investors Trust Inc.

  

1650 Tysons Blvd., Suite 1600

  

McLean, VA 22102

  

Attn: Board of Directors

  

Facsimile:                                 

with a copy (which shall not constitute notice) to:

  

Skadden, Arps, Slate, Meagher & Flom LLP

  

4 Times Square

  

New York, New York 10036-6522

  

Attention: David J. Goldschmidt, Esq.

  

Telephone: (212) 735-3000

  

Facsimile: (212) 735-2000

If to the Grantee:

  

[                        ]

  

[                        ]

  

[                        ]

If to the Escrow Agent:

  

[Address]

  

Attn: [Secretary]

  

Facsimile:                                 

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of Maryland.

 

A-4



--------------------------------------------------------------------------------

GRANTEE:     JER INVESTORS TRUST INC.           Signature     By         Print
Name     Title             Residence Address     ESCROW AGENT          
Corporate Secretary    

 

A-5



--------------------------------------------------------------------------------

EXHIBIT A-3

CONSENT OF SPOUSE

I,                             , spouse of [                    ], have read and
hereby approve the Restricted Stock Agreement by and between
[                    ] and JER Investors Trust Inc. (the “Company”), dated
[            ], (the “Agreement”). In consideration of the granting of the right
to my spouse to receive shares of Company common stock, par value $0.01 per
share (“Common Stock”), as set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact with respect to the exercise of any rights under
the Agreement and agree to be bound by the provisions of the Agreement insofar
as I may have any rights in said Agreement or any shares of Common Stock issued
pursuant thereto under the community property laws or similar laws relating to
marital property in effect in the state of our residence as of the date of the
signing of the foregoing Agreement.

 

Dated:                                ,               
Signature:                                         